Order entered May 11, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00038-CR

                     GEOFFREY ROSS RIMES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80654-2020

                                     ORDER

      Before the Court is appellant’s May 10, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by June 9, 2021.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE